DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 5-10, 11, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al (US 2017/0132318 A1) in view of VAN DEN BERG et al (US 2009/0063473 A1).
As to claims 1, 11, and 20, Xu teaches a computer-implemented method, comprising: receiving a search phrase including a first word (Xu discloses a user inputs a search phrase in [0030]); in response to receiving the search phrase, querying a database to at least retrieve, from the database, a first item description matching the search phrase, the first item description associated with a first item, and the first item description matching the search phrase by at least including a second word that matches the first word in the search phrase (Xu discloses matches item descriptions phrases with the search phrase entered by the user in [0030]); determining, based at least on a (Xu describes clustering target terms (second word) according to relations with the categorized first term in [0030]-[0036]); and generating, based at least on the (Xu describes search results are generated based on the clustering and categorizing of terms in [0035]-[0036]. The relations between terms suggests that the results would be analytical in nature.).
	Xu fails to explicitly recite a semantic role with respect to search phrases and item description.
	However, VAN DEN BERG teaches a semantic role with respect to search phrases and item description (VAN DEN BERG discloses parsing document text in order to determine a role, which is a type of semantic relationship in [0021]. VAN DEN BERG then describes matching a search query text with documents based on assigning primary roles to words in the search query in [0022].).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the teachings of Xu to incorporate the indexing role hierarchies for words in a search index as taught by VAN DEN BERG for the purpose of increasing the accuracy with which search results are returned (see VAN DEN BERG [0005]).
(Xu describes clustering target terms (second word) according to relations with the categorized first term in [0030]-[0036]).
	As to claims 6 and 16, Xu further teaches wherein the category for the search phrase is further determined based on one or more user inputs identifying the category of the search phrase (Xu describes clustering target terms (second word) according to relations with the categorized first term in [0030]-[0036]).
	As to claims 7 and 17, Xu teaches storing, in the database, the search phrase including the category associated with the search phrase and the (Xu describes clustering target terms (second word) according to relations with the categorized first term in [0030]-[0036]).
	Xu fails to explicitly recite a semantic role with respect to search phrases and item description.
	However, VAN DEN BERG teaches a semantic role with respect to search phrases and item description (VAN DEN BERG discloses parsing document text in order to determine a role, which is a type of semantic relationship in [0021]. VAN DEN BERG then describes matching a search query text with documents based on assigning primary roles to words in the search query in [0022].).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the teachings of Xu to incorporate the indexing role hierarchies for words in a search index as taught by VAN DEN BERG for the purpose of increasing the accuracy with which search results are returned (see VAN DEN BERG [0005]).
	As to claims 8 and 18, Xu further teaches in response to receiving the search phrase, querying the database to retrieve, from the database, a second item description matching the search phrase, the second item description associated with a second item, and the (Xu discloses matches item descriptions phrases with the search phrase entered by the user in [0030]); determining, based at least on a (Xu describes clustering target terms (second word) according to relations with the categorized first term in [0030]-[0036]); and generating, further based at least on the (Xu describes search results are generated based on the clustering and categorizing of terms in [0035]-[0036]. The relations between terms suggests that the results would be analytical in nature.). 
	NOTE: Examiner contends that the process from claims 1, 11, and20 above would be the same for each additional word in a search phrase.
Xu fails to explicitly recite a semantic role with respect to search phrases and item description.
	However, VAN DEN BERG teaches a semantic role with respect to search phrases and item description (VAN DEN BERG discloses parsing document text in order to determine a role, which is a type of semantic relationship in [0021]. VAN DEN BERG then describes matching a search query text with documents based on assigning primary roles to words in the search query in [0022].).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the teachings of Xu to incorporate the indexing role hierarchies for words in a search index as taught by VAN DEN BERG for the purpose of increasing the accuracy with which search results are returned (see VAN DEN BERG [0005]).
	As to claim 9, Xu further teaches wherein the querying of the database includes executing a select statement to retrieve, from the database, the first item description and (Xu discloses matches item descriptions phrases with the search phrase entered by the user in [0030]. It is common within the art that data being retrieved via search is often done through a select query on a database.  Xu clearly suggests the gathering of search results and thus Examiner contends that this is exactly how Xu Is performing searches.).
	As to claims 10 and 19, Xu further teaches wherein the querying of the database includes executing a select statement to retrieve, from the database, the first item description and the second item description, and wherein the semantic role of the first word in the search phrase and the (Xu describes clustering target terms (second word) according to relations with the categorized first term in [0030]-[0036]).
Xu fails to explicitly recite a semantic role with respect to search phrases and item description.
	However, VAN DEN BERG teaches a semantic role with respect to search phrases and item description (VAN DEN BERG discloses parsing document text in order to determine a role, which is a type of semantic relationship in [0021]. VAN DEN BERG then describes matching a search query text with documents based on assigning primary roles to words in the search query in [0022].).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the teachings of Xu to incorporate the indexing role hierarchies for words in a search index as taught by VAN DEN BERG for the purpose of increasing the accuracy with which search results are returned (see VAN DEN BERG [0005]).
Claim 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al (US 2017/0132318 A1) in view of VAN DEN BERG et al (US 2009/0063473 A1), and further in view of Harrison et al (US 2008/0263019 A1).
	As to claim 2 and 12, Xu and VAN DEN BERG fail to explicitly recite the semantic role for the second word comprises a headword identifying the first item.
	However, Harrison teaches the semantic role for the second word comprises a headword identifying the first item (Harrison describes processing document strings and stemming with respect to headwords in [0031].).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the teachings of Xu and VAN DEN BERG to incorporate the natural language query processing as taught by Harrison for the purpose of provides improved natural language search functionality, while at the same time as providing the web site owner the ability to better refine its communications with users (see Harrison [0002]-[0010]).
	Claim 3-4 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al (US 2017/0132318 A1) in view of VAN DEN BERG et al (US 2009/0063473 A1), and further in view of Ravichandran et al (US 10,776,417 B1).
	As to claims 3 and 13, Xu and VAN DEN BERG fail to explicitly recite the semantic role of the second word comprises a color attribute of the first item, a finish attribute of the first item, or a material attribute of the first item.
	However, Ravichandran teaches the semantic role of the second word comprises a color attribute of the first item, a finish attribute of the first item, or a material attribute of the first item (Ravichandran describes conducting a search using visual attributes such as color in column 2, line 61 through column 3, line 10.).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the teachings of Xu and VAN DEN BERG to incorporate the (see Ravichandran column 5, line 12-33).
	 As to claims 4 and 14, Ravichandran further teaches the analytics result identifies the first item having a first color attribute, a first finish attribute, and/or a first material attribute as being associated with a larger quantity of purchases than the first item having a second color attribute, a second finish attribute, and/or a second material attribute (Ravichandran describes conducting a search using visual attributes such as color in column 2, line 61 through column 3, line 10.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED M BIBBEE whose telephone number is (571)270-1054. The examiner can normally be reached Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 5712724080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/JARED M BIBBEE/Primary Examiner, Art Unit 2161